Citation Nr: 18100179
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-27 427
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The issues of entitlement to a disability rating in excess of 60 percent for gout and entitlement to a total disability rating based on individual unemployability (TDIU) are remanded for additional development.  
The Veteran served on active duty with the United States Army from October 1986 to October 1990. 
This case comes before the Board of Veterans Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
In April 2012, the RO increased the disability rating assigned for gout to 60 percent, effective January 29, 2011.  However, because the increased disability ratings assigned are not the maximum rating available throughout the period on appeal, the claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
A claim for a TDIU has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
In addition, it appears that the Veteran submitted a substantive appeal with respect to his claim for entitlement to an increased rating for reactive airway disease; however, the Boards review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified this issue for consideration by the Board, and it appears the AOJ is still taking action on the claim.  As such, the Board will not accept jurisdiction over the issue at this time, but the issue will be the subject of a subsequent Board decision, if otherwise in order. 
The matters are REMANDED for the following action:
The Veterans gout is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which directs VA to rate gout under the criteria for rheumatoid arthritis.  Under 38 C.F.R. § 4.71a, DC 5002, disability is assigned various ratings based on whether there is an active process or manifested by chronic residuals.  For an active process, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement, totally incapacitating.  A 60 percent rating is assigned where manifestations less than commensurate with criteria for a 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  
For chronic residuals, DC 5002 permits evaluation based on limitation of motion or ankylosis, favorable or unfavorable, of specific joints affected consistent with applicable diagnostic codes.  Where however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A Note to the Code provides that the rating for active process cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  However, unlike ratings for the fingers, the rating code does not provide ratings based on limitation of motion of individual toes.
In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veterans gout was examined in August 2014, however, the VA examiner did not conduct Correia-compliant testing.  Accordingly, a remand is required to obtain an adequate examination. 
Additionally, the August 2014 VA examiner found that the Veterans pain in his hands/fingers, knees, ankles, and feet, was attributable to his gout.  However, his gout resulted in limitation of motion of his hands/fingers, ankles, and right knee.  In a February 2015 statement, the Veteran suggested that his gout also caused limitation of motion of his left knee as well, but the VA examiner did not provide range of motion measurements of his left knee.  The Board finds that on remand, the VA examiner must determine whether his gout resulted in limitation of motion of his left knee.  
In addition, in a May 2011 statement, the Veteran reported that his gout resulted in fevers.  The May 2011 VA examiner also found that his reported fever was a constitutional symptom associated with his gout.  The August 2014 VA examiner found that the Veteran did not have constitutional manifestations with active joint involvement which are totally incapacitating.  On remand, the VA examiner must determine all constitutional manifestations of the Veterans gout.  
With respect to his TDIU claim, the record does not contain a recent VA Form 21-8940 or comparable information to determine the Veterans employment and educational history.  On remand, the Veteran should be provided a VA Form 21-8940 and the RO should undertake all appropriate development and then adjudicate the Veterans TDIU claim.  
1. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veterans claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Then, the AOJ should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veterans service-connected gout.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 
The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include whether the disease is active or inactive, the number of exacerbations per year, the extent to which symptoms cause impairment of health (i.e., definite impairment, severe impairment, or total incapacitation), and whether there is any associated constitutional manifestations.  
In doing so, the examiner must consider the various lay statements of record concerning the Veterans symptoms during his flare-ups.  
The examiner must identify all joints affected by the gout and specifically indicate whether the Veterans left knee, and any other reported joint problems are part of his service-connected gout. 
With respect to each joint affected by gout, the examiner must complete the appropriate disability benefits questionnaire pertaining to that joint.  In particular, for each such joint, the examiner must include both active and passive range of motion testing, as well as weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In addition, the examiner must determine the extent of any additional limitation of joint motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use.  In doing so, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.
In addition, the examiner or examiners should provide an assessment of the effects of the disability on the Veterans employability, to include an opinion as to whether there is a 50 percent or better probability that the disability is sufficient by themselves to render the Veteran unemployable.  In this regard, the appropriate examiner should provide concrete examples of functional impairments caused by the Veterans service-connected disability, such as impairments in walking, sitting, lifting, standing, social interaction, and concentration.
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.  If the examiner is unable to estimate any additional limitation of motion in terms of degrees, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran during a period of flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).
3. Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel

